19-13895-jlg    Doc 321     Filed 07/29/20 Entered 07/29/20 17:45:23               Main Document
                                         Pg 1 of 3

                       EMMET, MARVIN & MARTIN, LLP
                                  COUNSELLORS AT LAW
                                       120 Broadway                                                   Thomas A. Pitta
                                 New York, New York 10271                                                     Partner
                                      212-238-3000                                                 Tel: 212-238-3148
                                                                           Fax: 212-238-3100 •Fax (alt.) 212-608-0544
                                   www.emmetmarvin.com                                     tpitta@emmetmarvin.com


   July 29, 2020

   Via ECF
   Honorable James J. Garrity, Jr.
   United States Bankruptcy Court
   Southern District of New York
   One Bowling Green
   New York, NY 10004-1408

          RE:      In re Orly Genger, Case No.: 19-13895-jlg

   Dear Judge Garrity:

           This firm represents judgment creditor Sagi Genger (“Sagi”) in the above Chapter
   7 case. By this letter, we respectfully move this Court for an order requiring the Trustee to
   comply with the document request propounded upon her by Sagi.

           On June 3, 2020, Sagi delivered to the Trustee a Request For Production (the
   “Document Request”) in connection with the Chapter 7 Trustee’s Motion for Order
   Pursuant to Sections 105(A), 363, and 364 of the Bankruptcy Code and Bankruptcy Rules
   2002, 4001, 6004, 9006 and 9019: Approving the (a) Settlement Agreement, (b) Sale of the
   Debtor’s Estate’s Causes of Action Against Certain Third Parties, and (c) Financing to
   Support the Continued Administration of the Case and (d) Granting Related Relief (the
   “Motion”). The Document Request, a copy of which is attached hereto as Exhibit “A”,
   consisted of 11 discreet requests for documents.

           On or about June 26, 2020, the Trustee served her Responses and Objections to the
   Document Request (the “Trustee’s Response”), a copy of which is attached hereto as
   Exhibit “B”. Paragraph 2 of the Trustee’s Response objects to the requests in the Document
   Request “to the extent that they call for materials that are protected by the … settlement
   privilege or any other applicable privilege, doctrine, or immunity.”

           On July 2, 2020, the Trustee made its “production” in response to the Document
   Request. The documents produced by the Trustee consisted entirely of documents that had
   been provided to the Trustee by my firm in connection with discussions with the Trustee
   prior to the filing of the Motion in an effort to educate the Trustee concerning the history
   of the litigation between the various parties to this case. The Trustee did not produce,
   among other things, any (a) communications with the other parties to the case, including
   the parties to the agreements sought to be approved in the Motion (the “Trustee’s
   Agreements”), (b) drafts of the Trustee’s Agreements, or (c) documents the Trustee had



                            NEW YORK, NEW YORK • MORRISTOWN, NEW JERSEY
19-13895-jlg    Doc 321      Filed 07/29/20 Entered 07/29/20 17:45:23             Main Document
                                          Pg 2 of 3
   EMMET, MARVIN & MARTIN,    LLP



   Honorable James J. Garrity, Jr.
   July 29, 2020
   Page 2

   obtained in the course of its investigation of the facts and circumstances of the case (the
   “Withheld Documents”).

            Later on July 2, 2020, I sent an e-mail to the Trustee’s counsel inquiring whether
   the Trustee would be supplementing her production to include the Withheld Documents.
   Trustee’s counsel at that time stated that she would be producing “any non-privileged
   documents that are not otherwise protected as settlement communications/negotiations
   under FRE 408 in advance of her deposition.” He further stated that if he were to produce
   the Withheld Documents to us, he would also have to produce our communications with
   him to the other parties to the case. On July 6, 2020, I sent another e-mail to Mr. Cavaliere
   reminding him that Federal Rule of Evidence 408, which governs the admissibility at trial
   of settlement communications to prove the validity or amount of a disputed claim, has no
   impact on a party’s production obligations. A copy of the relevant portions of that
   correspondence is attached hereto as Exhibit “C”.

           In an effort to resolve this and other open discovery issues, I participated in a meet
   and confer with Mr. Cavaliere and my partner Mr. Dellaportas on the morning of July 13,
   2020. Later that day, Mr. Cavaliere committed in an e-mail to Mr. Dellaportas that he
   would respond to our request for the Withheld Documents “at least 2 weeks before the
   Trustee’s deposition,” which is currently scheduled for August 7, 2020. Notwithstanding
   such commitment, we received no response from Mr. Cavaliere on July 24, 2020, his self-
   imposed deadline. On July 28, 2020, I e-mailed Mr. Cavaliere seeking clarification whether
   his silence was confirmation that the Trustee would not be producing the Withheld
   Documents. This afternoon, Mr. Cavaliere informed me that he would “coordinate with the
   Trustee and get back to [me] with a more formal response to [my] inquiry.” A copy of this
   e-mail exchange is attached hereto as Exhibit “D”.

                                                ***
            In light of the Trustee’s role in this case and the extensive discovery disputes in
   which Your Honor has had to intervene in this case, we gave the Trustee nearly a month’s
   leeway to (x) come to the realization that there is no “settlement privilege” that excuses her
   from producing (and therefore produce) the Withheld Documents or (y) enunciate a
   legitimate basis for failing to produce the Withheld Documents. However, the time for
   patience has run out. The Trustee is scheduled for a deposition on August 7, 2020 and it is
   critical to preparing for that deposition and the subsequent hearing on the Motion that we
   have access to the Withheld Documents.

           The Withheld Documents are likely to be relevant to determining (a) the Trustee’s
   rationale for entering into the Trustee’s Agreements, including the veracity of
   representations made by various parties to the case that underlie those agreements,
   (b) what, if any, efforts the trustee made to obtain financing on superior terms to those
   agreed to in the Trustee’s Agreements, and (c) whether the Trustee’s Agreements can
19-13895-jlg    Doc 321     Filed 07/29/20 Entered 07/29/20 17:45:23          Main Document
                                         Pg 3 of 3
   EMMET, MARVIN & MARTIN,   LLP



   Honorable James J. Garrity, Jr.
   July 29, 2020
   Page 3

   actually serve to “pave the way to a possible ‘larger’ settlement with either group to be
   presented to the Court in the future” (as posited by the Trustee in paragraph 5 of the
   Motion).

          We thank the Court for its consideration.

                                               Respectfully submitted,

                                               /s/ Thomas A. Pitta
                                               Thomas A. Pitta
                                               Emmet, Marvin & Martin, LLP
                                               120 Broadway, 32nd Floor
                                               New York, New York 10271
                                               Attorneys for Sagi Genger

   cc:    All Counsel of Record (via ECF)
